DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	Applicant’s arguments filed on 12/21/2021 regarding claims 1-21 in the remarks are fully considered but moot in view of new ground(s) of rejection.


(A) 35 U.S.C. 103 rejection of claims 1, 2, 4, 11, 12, 14 and 21 (i.e. as being unpatentable over Pong (US PG Pub. No 2008/0112413) in view of Keen (US Patent No. 8,630,294) and further in view of Marcel (NPL titled: “Scalable High Speed IP Routing Lookups”, dated 1997).
(i)	Applicant argues that “Nothing in Pong teaches or suggests the use of a template as claimed, wherein the template ‘may be used for range matching of any other suitable numerical values (e.g. packet lengths or port numbers),’[the last paragraph of page 9 in the application], and is not limited to mapping a prefix. Therefore, the statement that prefix input of Pong is the template of the current claims is incorrect” (please see 7 under arguments and remarks).
(i)	(Response) Page 6 lines 15-19 of applicant’s specification defines a template as comprising “a mask that defines a subset of the bits of the address”. In other words, the “mask”, represents the relevant portion of the address (i.e. of the packet) used for generating a key to 
Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4, 11, 12, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pong (US PG Pub. No. 2008/0112413) in view of Keen (US Patent No. 8,630,294) and further in view of Marcel (NPL titled: “Scalable High Speed IP Routing Lookups”, dated 1997).

Pong teaches a method (see paragraph [0019], teaches a hash table based routing), comprising:
pre-processing a definition of one or more ranges of addresses of interest, so as to generate a single hash table (see paragraph [0020], discloses aggregating address prefixes of varying lengths into a single hash table. Figure 2 shows an example of the hash table 206) that is queried by a key produced by applying a template to an address (see Figure 2, paragraphs [0027], [0028], the hash table 206 is searched by mapping the prefix 202 of an IP address or a portion of the IP address to an index 208 of the hash table via a hash function 204. Note: Examiner is reading said prefix input 202 as said template and the mapped index as said key), wherein the single hash table comprises multiple entries (see Figure 2, the single hash table 206 comprise of multiple sets, i.e. 210a-210c, with each set comprising multiple entries 212), such that a given entry specifies either a conclusive result of whether the address falls within one or more of the ranges (see Figure 2, paragraph [0030], each set represents a set of address prefixes. For example, a set 210 may comprise all address prefixes of 32 bits while another set may also represent all address prefix of 24 bits and thus range of IP addresses. An entry within the set represents a matching entry if index is found in the hash table, please see paragraph [0043]);
producing a first key by applying a first template to an input address, and querying the single hash table with the first key (as explained earlier in paragraphs [0027], [0028], an index is produces by mapping the prefix 202 of an IP address or a portion of the IP address to said index via a hash function 204).
or an inconclusive result with an updated template for applying to the address before querying the single hash table again;
and depending on the result, either outputting the result or querying the single hash table again in accordance with the updated template specified in an entry of the single hash table corresponding to the first key.
Keen in a similar field of endeavor (prior art is directed to routing of packets by relying on address prefix, please see Col 9, lines 17-31) teaches or an inconclusive result with an updated template for applying to the address before querying the single hash table again (see Col 10, lines 33-40, lines 65-67 and Col 11, lines 1-34, discloses using the prefix length as a lookup key (i.e. from either the source or destination address) to query the hash table 56 in order to find a location. The result could be that there is a match found or no match found in the hash table 56. If no match is found, then the next longest prefix is used to query the hash table 56 again until a match is found, please see Col 11, lines 19-34);
and depending on the result, either outputting the result (see Col 11, lines 19-34, the result after querying the hash table 56 using the lookup key could be either a match found or no match found) or querying the single hash table again in accordance with the updated template specified in an entry of the single hash table corresponding to the first key (see Col 11, lines 19-34, when a match is not found, the hash table 56 is searched again with the next longest prefix as the search key. “This process continues until a prefix until a prefix is found in key hash table 56 or there are no more prefixes to lookup in key hash table 56”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of prefix length of either the source or destination address as a lookup keep when searching the key hash table (as disclosed in Keen) 
The combination of Pong and Keen does not clearly teach wherein the updated template includes more of the input address than the template.
Marcel teaches wherein the updated template includes more of the input address than the template (please see pages 27-28 under “3.2 Binary search hash tables”, discloses a search algorithm where the best matching prefix of an input address is first searched in the hash table. If the initial search fails, then a much longer prefix length is searched in the hash table and therefore more of the input address becomes the updated template when searching the hash table for the second iteration).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the search algorithm of first using the best matching prefix length followed by a longer prefix length when searching the hash table (as disclosed in Marcel) into both Pong and Keen as a way of reducing the number of searches since the a section of the hash table is searched (please see page 27 under “Binary search scheme”).
As per claim 2:
Pong in view of Keen and further in view of Marcel teaches the method according to claim 1.
Pong and Marcel does not clearly teach wherein querying the single hash table again comprises, if the result given in the entry corresponding to the first key is inconclusive, applying the updated template specified in the entry to the input address to produce a second key, and querying the single hash table again with the second key.
wherein querying the single hash table again comprises, if the result given in the entry corresponding to the first key is inconclusive, applying the updated template specified in the entry to the input address to produce a second key, and querying the single hash table again with the second key (see Col 11, lines 19-34, discloses if a match is not found another key is generated by applying the next longest prefix. The key hash table is queried again by using the updated key and so on until a match is found).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of prefix length of either the source or destination address as a lookup keep when searching the key hash table (as disclosed in Keen) into both Pong and Marcel as a way of determining whether a location in the key hash table is found or not (please see Col 11, lines 19-34 of Keen). Therefore implementing such search technique helps to improve the overall throughput of a router (please see Col 2, lines 54-56 of Keen).
As per claim 4:
Pong in view of Keen and further in view of Marcel teaches the method according to claim 1.
Pong and Marcel does not clearly teach wherein the first template specifies a first subset of bits of the input address to be included in the first key, and wherein a second template specifies a second subset of the bits of the input address, different from the first subset, to be included in the second key.
Keen teaches wherein the first template specifies a first subset of bits of the input address to be included in the first key (see Col 12, lines 15-21, discloses if the network address is 10.1.1.7 then the prefix length could be /16 with the generated prefix as 10.1/16), and wherein a second template specifies a second subset of the bits of the input address, different from the first subset, to be included in the second key (see Col 12, lines 15-21, discloses another prefix length could be /24 with generated prefix as 10.1.1/24).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of prefix length of either the source or destination address as a lookup keep when searching the key hash table (as disclosed in Keen) into both Pong and Marcel as a way of determining whether a location in the key hash table is found or not (please see Col 11, lines 19-34 of Keen). Therefore implementing such search technique helps to improve the overall throughput of a router (please see Col 2, lines 54-56 of Keen).
As per claim 11:
Pong teaches an apparatus (see Figure 1, router 102), comprising:
a memory (see paragraph [0064], discloses a storage medium), which is configured to hold, for a definition of one or more ranges of addresses of interest, a single hash table (see paragraph [0020], discloses aggregating address prefixes of varying lengths into a single hash table. Figure 2 shows an example of the hash table 206) that is queried by a key produced by applying a template to an address (see Figure 2, paragraphs [0027], [0028], the hash table 206 is searched by mapping the prefix 202 of an IP address or a portion of the IP address to an index 208 of the hash table via a hash function 204. Note: Examiner is reading said prefix input 202 as said template and the mapped index as said key), wherein the single hash table comprises multiple entries (see Figure 2, the single hash table 206 comprise of multiple sets, i.e. 210a-210c, with each set comprising multiple entries 212), such that a given entry specifies either a conclusive result of whether the address falls within one or more of the ranges (see Figure 2, paragraph [0030], each set represents a set of address prefixes. For example, a set 210 may comprise all address prefixes of 32 bits while another set may also represent all address prefix of 24 bits and thus range of IP addresses. An entry within the set represents a matching entry if index is found in the hash table, please see paragraph [0043]);
and a processor (see paragraph [0064], discloses a machine for performing the steps), which is configured to pre-process the definition so as to generate the single hash table, to produce a first key by applying a first template to an input address, to query the single hash table with the first key (as explained earlier in paragraphs [0027], [0028], an index is produces by mapping the prefix 202 of an IP address or a portion of the IP address to said index via a hash function 204).
Pong does not explicitly teach or an inconclusive result with an updated template for applying to the address before querying the single hash table again;
and depending on the result, either outputting the result or querying the single hash table again in accordance with the updated template specified in an entry of the single hash table corresponding to the first key.
Keen in a similar field of endeavor (prior art is directed to routing of packets by relying on address prefix, please see Col 9, lines 17-31) teaches or an inconclusive result with an updated template for applying to the address before querying the single hash table again (see Col 10, lines 33-40, lines 65-67 and Col 11, lines 1-34, discloses using the prefix length as a lookup key (i.e. from either the source or destination address) to query the hash table 56 in order to find a location. The result could be that there is a match found or no match found in the hash table 56. If no match is found, then the next longest prefix is used to query the hash table 56 again until a match is found, please see Col 11, lines 19-34);
and depending on the result, either outputting the result (see Col 11, lines 19-34, the result after querying the hash table 56 using the lookup key could be either a match found or no match found) or querying the single hash table again in accordance with the updated template specified in an entry of the single hash table corresponding to the first key (see Col 11, lines 19-34, when a match is not found, the hash table 56 is searched again with the next longest prefix as the search key. “This process continues until a prefix until a prefix is found in key hash table 56 or there are no more prefixes to lookup in key hash table 56”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of prefix length of either the source or destination address as a lookup keep when searching the key hash table (as disclosed in Keen) into Pong as a way of determining whether a location in the key hash table is found or not (please see Col 11, lines 19-34 of Keen). Therefore implementing such search technique helps to improve the overall throughput of a router (please see Col 2, lines 54-56 of Keen).
The combination of Pong and Keen does not clearly teach wherein the updated template includes more of the input address than the template.
Marcel teaches wherein the updated template includes more of the input address than the template (please see pages 27-28 under “3.2 Binary search hash tables”, discloses a search algorithm where the best matching prefix of an input address is first searched in the hash table. If the initial search fails, then a much longer prefix length is searched in the hash table and therefore more of the input address becomes the updated template when searching the hash table for the second iteration).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the search algorithm of first using the best 
Claim 12 is rejected in the same scope as claim 2.
Claim 14 is rejected in the same scope as claim 4.
As per claim 21:
Pong teaches a computer software product (see Figure 1, router 102), the product comprising a tangible non-transitory computer-readable medium in which program instructions are stored (see paragraphs [0064], [0065], the device comprise of machine-readable storage medium having program executable by a machine), which instructions, when read by a processor, cause the processor to pre-process a definition of one or more ranges of addresses of interest, so as to generate a single hash table (see paragraph [0020], discloses aggregating address prefixes of varying lengths into a single hash table. Figure 2 shows an example of the hash table 206) that is queried by a key produced by applying a template to an address (see Figure 2, paragraphs [0027], [0028], the hash table 206 is searched by mapping the prefix 202 of an IP address or a portion of the IP address to an index 208 of the hash table via a hash function 204. Note: Examiner is reading said prefix input 202 as said template and the mapped index as said key), wherein the single hash table comprises multiple entries (see Figure 2, the single hash table 206 comprise of multiple sets, i.e. 210a-210c, with each set comprising multiple entries 212), such that a given entry specifies either a conclusive result of whether the address falls within one or more of the ranges (see Figure 2, paragraph [0030], each set represents a set of address prefixes. For example, a set 210 may comprise all address prefixes of 32 bits while another set may also represent all address prefix of 24 bits and thus ;
produce a first key by applying a first template to an input address, and querying the single hash table with the first key (as explained earlier in paragraphs [0027], [0028], an index is produces by mapping the prefix 202 of an IP address or a portion of the IP address to said index via a hash function 204).
Pong does not explicitly teach or an inconclusive result with an updated template for applying to the address before querying the single hash table again;
and depending on the result, either outputting the result or querying the single hash table again in accordance with the updated template specified in an entry of the single hash table corresponding to the first key.
Keen in a similar field of endeavor (prior art is directed to routing of packets by relying on address prefix, please see Col 9, lines 17-31) teaches or an inconclusive result with an updated template for applying to the address before querying the single hash table again (see Col 10, lines 33-40, lines 65-67 and Col 11, lines 1-34, discloses using the prefix length as a lookup key (i.e. from either the source or destination address) to query the hash table 56 in order to find a location. The result could be that there is a match found or no match found in the hash table 56. If no match is found, then the next longest prefix is used to query the hash table 56 again until a match is found, please see Col 11, lines 19-34);
and depending on the result, either outputting the result (see Col 11, lines 19-34, the result after querying the hash table 56 using the lookup key could be either a match found or no match found) or querying the single hash table again in accordance with the updated template specified in an entry of the single hash table corresponding to the first key (see Col “This process continues until a prefix until a prefix is found in key hash table 56 or there are no more prefixes to lookup in key hash table 56”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of prefix length of either the source or destination address as a lookup keep when searching the key hash table (as disclosed in Keen) into Pong as a way of determining whether a location in the key hash table is found or not (please see Col 11, lines 19-34 of Keen). Therefore implementing such search technique helps to improve the overall throughput of a router (please see Col 2, lines 54-56 of Keen).  
The combination of Pong and Keen does not clearly teach wherein the updated template includes more of the input address than the template.
Marcel teaches wherein the updated template includes more of the input address than the template (please see pages 27-28 under “3.2 Binary search hash tables”, discloses a search algorithm where the best matching prefix of an input address is first searched in the hash table. If the initial search fails, then a much longer prefix length is searched in the hash table and therefore more of the input address becomes the updated template when searching the hash table for the second iteration).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the search algorithm of first using the best matching prefix length followed by a longer prefix length when searching the hash table (as disclosed in Marcel) into both Pong and Keen as a way of reducing the number of searches since the a section of the hash table is searched (please see page 27 under “Binary search scheme”).
s 3, 7, 8, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pong in view of Keen and further in view of Marcel and Barach (US PG Pub. No. 2004/0230696).
As per claim 3:
Pong in view of Keen and further in view of Marcel teaches the method according to claim 1 with the exception of:
and comprising, if the first key does not match any of the entries in the single hash table, concluding that the input address does not fall in any of the ranges.
Barach teaches and comprising, if the first key does not match any of the entries in the single hash table, concluding that the input address does not fall in any of the ranges (see Figure 5, paragraph [0055], also each entry is made comprise of a valid bit field. A valid bit field with a value of “1” means location of routing information for at least one network address is stored in each of the second-level tables 550 and 560. Figure 6 shows the second level table 550 for example contains a range of network addresses).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the routing method (as disclosed in Barach) into Pong, Keen and Marcel. The motivation for doing so would be to employ fewer dependent lookups for large route densities (please see paragraph [0021] of Barach).

As per claim 7:
Pong in view of Keen and further in view of Marcel teaches the method according to claim 1with the exception of:
wherein at least one entry of the single hash table specifies multiple address sub-ranges that correspond to multiple respective conclusive results.
wherein at least one entry of the single hash table specifies multiple address sub-ranges that correspond to multiple respective conclusive results (see Figure 5, for hash line 506 multiple address entries each associated with a prefix length. For example, hash line 506 comprise of different range of addresses such as D:F:8010/118, B:D:8008/127 and A:C:8006/115 which can be accessed in the second level table 560).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the routing method (as disclosed in Barach) into Pong, Keen and Marcel. The motivation for doing so would be to employ fewer dependent lookups for large route densities (please see paragraph [0021] of Barach).
As per claim 8:
Pong in view of Keen and further in view of Marcel teaches the method according to claim 1 with the exception of:
wherein the conclusive result further indicated at least one of the ranges in which the address falls.
Barach teaches wherein the conclusive result further indicated at least one of the ranges in which the address falls (see Figure 5, for hash line 506 multiple address entries each associated with a prefix length. For example, hash line 506 comprise of different range of addresses such as D:F:8010/118, B:D:8008/127 and A:C:8006/115 which can be accessed in the second level table 560).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the routing method (as disclosed in Barach) into Pong, Keen and Marcel. The motivation for doing so would be to employ fewer dependent lookups for large route densities (please see paragraph [0021] of Barach).

Claim 17 is rejected in the same scope as claim 7.
Claim 18 is rejected in the same scope as claim 8.
5.	Claims 5, 6, 9, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pong in view of Keen and further in view of Marcel and Lim (US PG Pub. No. 2004/0255045).
As per claim 5:
Pong in view of Keen and further in view of Marcel teaches the method according to claim 1 with the exception of:
wherein at least one entry of the single hash table specifies a logical condition that, when applied to the input address, produces a conclusive result of whether the input address falls within one or more of the ranges.
Lim teaches wherein at least one entry of the single hash table specifies a logical condition that, when applied to the input address, produces a conclusive result of whether the input address falls within one or more of the ranges (see Figure 1, paragraph [0040], the main hash table 111 comprise of plurality of entries, each entry associated with a matched prefix length. Also, each entry of the main hash table 111 is associated with a sub-table 121 comprising a plurality of prefix entries. The main and sub-tables are completely searched by using the exclusive OR operation, please see paragraphs [0049]-[0054]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of prefix length(s) when performing hashing process (as disclosed in Lim) into Pong, Keen and Marcel as a way of minimizing collisions (i.e. several different input prefix values may be mapped to the same output hash value, please see 
As per claim 6:
Pong in view of Keen and further in view of Marcel and Lim teaches the method according to claim 5.
The combination of Pong, Keen and Marcel fail to clearly teach wherein the logical condition specifies one or more sub-ranges for checking against the address.
	Lim teaches wherein the logical condition specifies one or more sub-ranges for checking against the address (see paragraphs [0049], [0056], discloses performing parallel searching on the predetermined prefix lengths using an exclusive OR operation. Each prefix length is associated with a number of bits. Each search result from the main table 111 points to a sub-table 121 comprising plurality of entries).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of prefix length(s) when performing hashing process (as disclosed in Lim) into Pong, Keen and Marcel as a way of minimizing collisions (i.e. several different input prefix values may be mapped to the same output hash value, please see paragraph [0039] of Lim). Therefore, implementing the searching method helps to reduce the overload performing IP address lookup (please see paragraphs [0013]-[0014] of Lim).

As per claim 9:
Pong in view of Keen and further in view of Marcel teaches the method according to claim 1 with the exception of
wherein the ranges are assigned priorities, and wherein pre-processing the definition comprises defining the single hash table so as to return range matching results in accordance with the priorities.
Lim teaches wherein the ranges are assigned priorities, and wherein pre-processing the definition comprises defining the single hash table so as to return range matching results in accordance with the priorities (see paragraph [0021], discloses the entry of the hash table is associated with a priority. Each entry corresponds to a prefix length of the IP address).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of prefix length(s) when performing hashing process (as disclosed in Lim) into Pong, Keen and Marcel as a way of minimizing collisions (i.e. several different input prefix values may be mapped to the same output hash value, please see paragraph [0039] of Lim). Therefore, implementing the searching method helps to reduce the overload performing IP address lookup (please see paragraphs [0013]-[0014] of Lim).
	Claim 15 is rejected in the same scope as claim 5.
	Claim 16 is rejected in the same scope as claim 6.
Claim 19 is rejected in the same scope as claim 9.



6.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pong in view of Keen and further in view of Marcel and Choe (US PG Pub. No. 2002/0118682).
As per claim 10:
the method according to claim 1 with the exception of:
and comprising updating the entries to reflect a change in the ranges, without interrupting access to the entries.
Choe teaches and comprising updating the entries to reflect a change in the ranges, without interrupting access to the entries (see paragraph [0022], discloses updating the routing table using a skip list each associated with prefix length range of IP address while also searching the hash table).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate teachings of Choe into Pong, Keen and Marcel. The motivation for doing so would be to minimize memory access time (please see paragraph [0017] of Choe).
Claim 20 is rejected in the same scope as claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474